                                                               U.S. Departme

                                                               United States At
                                                               Southern Distric
                                                                                                     5/24/2021
                                                               The Silvio J. Mollo Buil g
                                                               One Saint Andrew’s Plaza
                                                               New York, New York 10007


                                                               May 24, 2021

          The Honorable Analisa Torres
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                 Re: United States v. Natalia Korzha, Vladislav Neceaev, and Anashon Kamalov,
                     21 Cr. 295 (AT)

          Dear Judge Torres:

                  The Government respectfully submits this letter to request that an initial conference be set
          in the above-referenced matter. Pursuant to Your Honor’s referral, the defendants have all been
          arraigned in Magistrate Court. Defendant Vladislav Neceaev is currently serving a six-month
          sentence at a New York Department of Correction (“DOC”) facility on an unrelated State matter.
          DOC has advised that it requires at least 48 hours’ advance notice to produce an inmate for a
          videoconference, and it will provide a Microsoft Teams link for the videoconference. DOC’s
          policy is located at https://www1.nyc.gov/site/doc/inmate-info/schedule-attorney-video-
          teleconference.page.

                  In order to give DOC sufficient notice to produce Mr. Neceaev for the initial conference,
          and after conferring with the defense counsel regarding their availability, the Government requests
          that the initial conference be set for any afternoon during the week of June 1, 2021. The
          Government will submit the production request to DOC once Your Honor has set the date.


GRANTED. The Court will hold an initial conference in this action on June 2, 2021, at 1:00 p.m., using the
Court’s videoconferencing software. See In re Coronavirus/Covid-19 Pandemic, No. 20 Misc. 176 (S.D.N.Y.
Mar. 11, 2021), ECF No. 5 (finding that the COVID-19 pandemic “make[s] it increasingly necessary for
judges in this District to conduct proceedings remotely.”). Chambers will provide the parties with instructions
on how to appear via telephone. Chambers will provide the parties with instructions on how to appear via
video.

Co-counsel, members of the press, and the public may access the audio feed of the hearing by calling (888)
398-2342 or (215) 861-0674 at the time of the hearing, and entering access code 5598827. All of those
accessing the conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated: May 24, 2021
       New York, New York
